 LEVITON MANUFACTURING CO.309Leviton Manufacturing Company,Inc. and Local 1274,InternationalBrotherhood of ElectricalWorkers,AFL-CIO. Case 1-CA-7867April 30, 1973DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS FANNINGAND JENKINSOn July 12, 1972, Administrative Law Judge IThomas A. Ricci issued the attached Decision in thisproceeding. Thereafter, the General Counsel filed ex-ceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge only tothe extent consistent herewith.The Administrative Law Judge has found that theRespondent did not violate Section 8(a)(3) and (1) ofthe Act when it discharged four employees becausethey filed a civil suit in Federal district court allegingarguably unfair labor practice charges against the Re-spondent. He dismissed the complaint in its entirety.We disagree.The Respondent is engaged in the manufacturingof wire products at its plant located in Warwick,Rhode Island.Three employees named in the complaint, MaryMalstrom,WinifredHenault, and Ruth Johnson,were discharged on August 20, 1971, and a fourthemployee, Leo Johnson, on August 21, 1971.On July 25, 1970, Malstrom, Henault, Ruth John-son, and Leo Johnson were defeated in local unionofficer elections.Malstrom, Henault, and Ruth John-son had been incumbent elected officeholders, andLeo Johnson, an appointed union steward, had soughtelection to the Union's executive board.On July 1, 1970, prior to the election, Malstrom,Ruth Johnson, and Henault, on behalf of the Union,filed unfair labor practice charges against the Respon-dent alleging that the Respondent had unlawfully as-sisted certain candidates for union office. Also, onJuly 16, 1970, Malstrom filed unfair labor practicecharges against the Respondent alleging that the Re-spondent had unlawfully failed to process a grievanceThe title of "Trial Examiner"was changed to "Administrative LawJudge"effective August 19, 1972.pursuant to the existing labor contract. On October12, 1970,Malstrom and Ruth Johnson filed unfairlabor practice charges against the Union alleging thatthe Union had failed to process their grievance. TheGeneral Counsel decided againstissuing complaintson the above charges and closed out the cases onFebruary 24, 1971.2During a similar period, from June 29, 1970, toNovember 19, 1970, Malstrom,Henault,and RuthJohnson were involved in eightgrievancesfiled pur-suant to the existing labor contract, and from Decem-ber 7 to 22, 1970, they were involved in the filing ofthree complaints. All of thesegrievancesand com-plaints ceased being active after January 5, 1971, eventhough Malstrom,Henault,and Ruth Johnson werenot satisfied with the resolutions thereof.Thereafter,sinceMalstrom, Henault, Ruth John-son, and Leo Johnson believed that they had exhaust-ed their remedies through the grievance procedure ofthe existing contract and through the National LaborRelations Board procedures, and, since they believedthat they were not getting anywhere, they sought theassistance of an attorney. After discussing the matterwith this attorney, it was agreed that they should filesuit.On August 11, 1971, about 5 months after the lastunfair labor practice charge, grievance, and com-plaint had been processed to completion, Malstrom,Ruth Johnson, Henault, and Leo Johnson, the namedplaintiffs, filed a civil suit petition in the DistrictCourt of the United States for the District of RhodeIslandagainstthe following defendants: the Respon-dent; the Union's International, district, and local;Harvey Kram, Respondent's vice president of opera-tions; C. James Mack, the plant manager; Carl Em-mett,a supervisor; certain othermanagementofficials; and certain union officials, including theincumbent local union officeholders.The petitionallegesthat while the plaintiffs wereunion officials they had obtained better wages, hours,and working conditions and had administered the col-lective-bargaining agreement to the benefit of the bar-gaining unit employees; that Respondent becamevexed; that Respondent began to interfere in the up-coming union officer election of 1970 and put pres-sure on plaintiffs' union superiors to join withRespondent in defeating plaintiffs for reelection in1970; that Respondent and Union conspired to aid,assist, and give preferential treatment to opponents of2As to the July1, 1970, charge the General Counsel, on appeal, found thatthe parties had provided some evidence, but not enough to prosecute. As tothe July 16, 1970,charge the General Counsel apparently declined to prose-cute forpolicyreasons as after the initiation of the charge the grievance wasprocessed.As to the October 12, 1970,charges the General Counsel declinedto prosecute as theUnion,following the filing of the charges, processed thegrievances.203 NLRB No. 38 310DECISIONSOF NATIONALLABOR RELATIONS BOARDplaintiffs;that Respondent and Union,by these ef-forts,using inducements, force,and threats to certainbargaining unit employees, were successful in causingthe plaintiffs'defeat;and that Respondent and Unionpursued this conduct to benefit themselves and todeprive plaintiffs from continued employment at theRespondent plant and from continuing to serve andrepresent their fellow union members.The petitionalso alleges that Respondent interfered with employeerights under the contractual grievance procedure. Thepetitionmakes no reference to the Respondent'sproduct,its service to customers or suppliers, or itsrelationship to the public.The petition seeks damages for the four plaintiffs asfollows:Count one,actual damages of about $70,000and exemplory damages of$950,000;and count two,actual damages of about $95,000 and exemplary dam-ages of $950,000. Finally,the petition seeks an injunc-tion to enjoin defendants from interfering withplaintiffs'rights as union officers and employees.Malstrom testified that, to the best of her knowl-edge,the allegations contained in the petition weretrue.The civil suit was served on all defendants andRespondent admitted that Mack and Emmett knewabout this service on August 13, 1971, and that Kramknew about this service on August17, 1971.On August 20, 1971,the supervisors of Malstrom,Henault,and Ruth Johnson discharged them by read-ing a statement prepared by Kram.The statement wasas follows:Your continuous harassment and agrivation[sic] of your fellow employees and the manage-ment of this division is disrupting and interferingwith normal operations.Consequently,you areadvised that effective immediately,you are ter-minated.On August 21, 1971, Andrew Yorstin, LeoJohnson's supervisor,informed him he was being dis-charged for poor work.Kram,Respondent'sofficialwho made the dis-charge decision, admits that the reason he dischargedMalstrom,Henault,and Ruth Johnson was becausethey had filed the civil suit.The filing of the civil suitwas "the straw that broke the camel'sback." LeoJohnson was a part of the suit against the Companyand the instructions were to terminate him also.The Administrative Law Judge found the disgrun-tled employees here were engaged in an internal unionquarrel, they were resentful of the employees'choiceof union agents, they had exhausted administrativeprocedures within the Union's structure after losing inthe second election,and they were determined to de-stroy the Union's capacity to function according tolaw; it is they who set out to deny their fellow workersthe rights guaranteed them by statute.Giving vent totheir personal spleen for losing the positions of au-thority they had previously enjoyed,they struck outat anybody and everybody regardless of propriety.The Administrative Law Judge found if their entirecourse of conduct,spanning a full year's period, beconsidered,they deserved to be discharged.Even after we review their conduct for a periodlonger than a year prior to their discharge we do notagree with the Administrative Law Judge's conclu-sion.As noted previously,Malstrom,Henault, andRuth Johnson filed a total of three unfair labor prac-tice charges, two against the Respondent and oneagainst the Union.They were filed on July 1, 1970,July 16,1970, and October 12, 1970.All of the chargeswere disposed of more than 6 months before theirdischarge.Leo Johnson did not file a charge againsteither the Respondent or Union and the charges alleg-ing failure to process grievances were not prosecutedbecause the grievances were now being processed.Malstrom, Henault, and Ruth Johnson, amongthem, were involved in the filing of a total of eightgrievances from June 29, 1970,untilNovember 19,1970. Leo Johnson did not file any grievances.All of the eight formal grievances were filed by aunion official,so we must assume that the union sanc-tioned each and every grievance that was filed. It istrue that one of the three women in the complaint wasthe union official who approved the processing ofthree grievances that were filed on June 29,1970, andtwo on July 24, 1970.However,the remaining fivegrievances,only two of which (August 4, 1970, andNovember 19, 1970)the Administrative Law Judgeconsiders in his Decision, were filed by other unionofficials on behalf of the three women in the com-plaint. The three remaining grievances,not alluded toby the Administrative Law Judge,were filed by theUnion on August 17, 1970, November 16, 1970, andNovember 19, 1970. Moreover,the filing of thesegrievances produced beneficial results to the Employ-er, the Union,and the employees.The first resulted inthe department foreman taking corrective action tochange his production scheme, the second caused theforeman to investigate the fairness of the wage rate,and the third caused the Respondent to agree to re-time a job with the union steward present to verify thecount.Clearly, such grievances were not without pro-priety and were not designed to deny their fellowworkers the rights guaranteed by the contract or stat-ute, as found by the Administrative Law Judge. More-over, we cannot attribute the filing of the grievancesto the personal spleen of the dischargees, as found bythe Administrative Law Judge.The evidence fails toestablish that these grievances were frivolous or filedfor nuisance value,and all related to terms and condi- LEVITON MANUFACTURING CO.tions of employment. Furthermore, the filing of all thegrievances involved in this case was extremely remotein time touse as incidentsto justify discharge, sincethe last grievance was filedalmost10 months. beforethe discharges. In these circumstances we are unwill-ing to construe the filing of such grievances as part ofa plan to harass the Respondent on the part of theemployees involved.We take a similar view of the total of three com-plaints filed by Malstrom, Henault, and Ruth John-son, among them, within 15 days of each other and allmore than 9 months before their discharges. The sub-stance of each complaint was that the labor contractentitled employees to 40 hours of pay, that when Re-spondent closed down after a holiday the employeesshould get paid for the day off, and, consequently,that the Respondent's failure to pay employees forthat day violated the labor contract. Leo Johnson.didnot file any complaints. We fail to see how these threecomplaints could be consideredharassingincidentswhen they were not without merit on their face, oc-curred at such a remote time from the discharges,, andthe filing of the complaints, like the filing of the griev-ances,plainly did not disrupt production.The only other harassing incident referred to by theAdministrative Law Judge, aside fromthe grievances,the unfair labor practice charges, and the civil suit,concernsstatementsMalstrom allegedly made toRobert Cushing,an assistantforeman. In this regard,Mack, the plantmanager, testified that it had beenreported to him that Malstrom had told Robert Cush-ing, an admitted supervisor, that she hoped he hadpaid for his house because shewas goingto get it.Mack said 'that he then instructed Emmett,Malstrom's immediate supervisor, to tell her that theRespondent did not condone that kind of activity.Emmett testified that he carried out these instructionsand that Malstrom denied having made the statementtoCushing.Malstrom testified and denied havingmade the statement to Cushing. Cushing, the supervi-sor,was not called as a witness. The only direct evi-dence on this incident is the denial by Malstrom thatshe made the statement. The testimony of Mack andEmmett is hearsay. The Administrative Law Judgechose to "believe the testimony, hearsay or not, thatMalstrom told one supervisor he would lose his homebecause of what happened within the Union. '..."Contrary to the Administrative Law Judge, we cannotrely on such hearsay testimony, particularly wheresuch testimony has been denied, to make a finding ofharassment warranting discharge of Malstrom.We must conclude based on the entire record evi-dence, therefore, that the Respondent discharged thefour employees for filing the above-described civilsuit.This activity is protected under the Act unless311this activity was done with malice or in bad faith.' Inour view, the evidence clearly failed to establish anymalicious or bad-faith intent 4 Accordingly, such dis-charges constituted interference, restraint, and coer-cion with respect to Section 7 rights and thus violatedSection 8(a)(1).5CONCLUSIONS OF LAW1.Respondent is an employer engaged in com-merce within the meaning of Section 2(6) and (7) ofthe Act.2.Local 1274,International Brotherhood of Elec-tricalWorkers,AFL-CIO,isa labor organizationwithin the meaning of Section2(5) of the Act.3.Respondent interferedwith,restrained,andcoerced its employees in the exercise of rights guaran-teed bySection 7of the Actand thereby engaged inand is engaging in unfair labor practices affectingcommerce within the meaning of Sections 8(a)(1) and2(6) and(7) of the Act.THE REMEDYHaving found that the Respondent has engaged inunfair labor practices in violation of Section 8(a)(1) ofthe Act, we shall order that it cease and desist there-from and take certain affirmative action designed toeffectuate the policies of the Act. It has been foundthat the Respondent has discriminatedagainst em-ployees Mary Malstrom, Winifred Henault, and RuthJohnson by discharging them on August 20, 1971, andagainst employee Leo Johnson by discharging him onAugust 21, 1971, because they engaged in concertedaction for their mutual aid and protection, in violationof Section 8(a)(1) of the Act. We shall therefore orderthe Respondent to offer them immediate and full rein-3 See, e.g..Sarkes Tarzian, Inc.,149 NLRB 147;BunneyBros.ConstructionCompany,139 NLRB 1516;WallsManufacturing Co., 137 NLRB 1317, enfd.321 F 2d 753 (C.A.D.C.),cert.denied 375 U.S. 923;SoconyMobile OilCompany, Inc.,153 NLRB 1244, enfd.asmodified357 F.2d 662 (C.A. 2);MossPlanningMill Co,103 NLRB 414,enfd.206 F.2d 557 (C.A. 4).4 Unlike our dissentingcolleague,we find noevidenceshowing that thefour discriminatees were engaged in a campaign of harassment caused bypersonal spiteThe "volley ofcharges,grievances, and litigation" referred toby our colleague,when carefully scrutinized,reveals fully protected activityengaged in without maliceor bad faith.Indeed,it is the very "pickingthrough"the total evidence which reveals that discriminatee Leo Johnsonfiled nocharges, grievances,or complaints, that manyof the grievances, filedwiththe approvalof union officials,produced beneficial results to the Em-ployer,the Union,and the employees,and that all of the charges,grievances,and complaintswere actedupon and disposedof more than 6 months poorto the discharges. Moreover,it is this careful analysis of the record evidencewhich plainly shows that Malstrom,Henault, Ruth Johnson,and Leo John-son were the victims of Respondent's shotgun discharges designed to elunt-nate those who were engagedin a clearlyprotected activity.sThe General Counselurgesus tofind a violation of Section 8(a)(3) of theAct. However,we find it unnecessary to determine this matter`as the remedywould be the same as wehave providedherein for Respondent's 8(axl)violations. 312DECISIONSOF NATIONALLABOR RELATIONS BOARDstatement to their former jobs or, if those jobs nolonger exist, to substantially equivalent positions,without prejudice to their seniority or other rights andprivileges, and to make them whole for any loss of paythey may have suffered as a result of this discrimina-tion against them by payment to them of a sum ofmoney equal to that which they would haveearned aswages from the date of the discrimination to the dateof reinstatement,less their net earnings during suchperiod, in accordance with the formula prescribed inF.W.Woolworth Company,90 NLRB 289, togetherwith interest at the rate of 6 percent per annum to beadded to such backpay, such interest to be computedin accordance with the formula prescribed inIsisPlumbing & Heating Co.,138 NLRB 716. The natureof the unfair labor practices found herein "go to thevery heart of the Act." The Respondentwill, there-fore, be further ordered tocease and desist from "inany other manner" infringing on the rights guaran-teed to its employees by Section 7 of the Act.6ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board hereby orders that the Respondent, Levi-ton Manufacturing Company, Inc., Warwick, RhodeIsland,itsofficers,agents, successors,and assigns,shall:1.Cease and desist from:(a)Discharging and refusing reemployment to em-ployees or otherwise discriminating in regard to theirhire, tenure of employment, or any terms or condi-tions of employment because they have engaged inconcerted activities for the purpose of mutual aid orprotection.(b) In any other manner interfering with, re-straining, or coercing employees in the exercise oftheir right to self-organization, to form labor organi-zations, to join or assist any labor organization, tobargain collectively through representatives of theirown choosing,and to engage in concerted activitiesfor the purpose of mutual aid of protectionas guaran-teed in Section 7 of the Act, or to refrain from any andall such activities.2.Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a)Offer Mary Malstrom, Winifred Henault, RuthJohnson, and Leo Johnson immediate and full rein-statement to their former jobs, or if those jobs nolonger exist,to substantially equivalent positions,without prejudice to their seniority or other rights andprivilegespreviously enjoyed.6 Fry Products,Inc,110 NLRB 1000, 1005(b)Make the above-named employees whole forany loss of pay they may have suffered by reason ofthe discrimination against them in the manner and inaccordance with the methods referred to in the sectionabove entitled "The Remedy."(c)Preserve and, upon request, make available tothe Board or its agents,for examination and copying,all payroll records, social security payment records,timecards,personnel records and reports, and all oth-er records necessary to analyze the amount of back-pay due under the terms of this Order.(d) Post at its establishment in Warwick, RhodeIsland, copies of the attached notice marked "Appen-dix."' Copies of said notice, on forms provided by theRegionalDirector for Region 1, after being dulysigned by Respondent's representative, shall be post-ed by Respondent immediately upon receipt thereof,and be maintained by it for 60 consecutive days there-after, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by Respondent toinsure that said notices are not altered,defaced, orcovered by any othermaterial.(e)Notify the Regional Director for Region 1, inwriting,within 20 days from the date of this Order,what steps the Respondent has taken to comply here-with.IT IS FURTHER ORDERED that the complaint insofar asitalleges violations of theAct notherein found be,and the same hereby are, dismissed.CHAIRMAN MILLER,dissenting:Iam convinced, as was the Administrative LawJudge who heard and observed all of the witnesses,that the employees who seek relief here were engagedin a campaign of harassment caused by personal spite.Even though that campaign may have been conduct-ed by means which would be fully protected if utilizedfor a proper purpose, I do not think that we can blindourselves to the reasons for the volley of charges,grievances, and litigation in which they engaged.Both our own processes and the processes for re-solving legitimate grievances can be misused to harassthe innocent, and that is what the Administrative LawJudge below found had happened here. I would re-spect his overall view of the evidence, rather thanpicking through the record pages to find a few instan-ces in which a pellet or two out of the charging parties'shotgun barrage may have found the outer edges of alegitimate target.For the reasons stated by the Administrative Lawr In the event that this Order is enforced by a Judgment of a United StatesCourt of Appeals,the words in the notice reading "Postedby Order of theNational LaborRelations Board"shall read"Posted Pursuant to a Judgmentof the United StatesCourt of AppealsEnforcing an Order of the NationalLaborRelations Board " LEVITON MANUFACTURING CO.Judge, I am of the view that a realistic assessment ofthe totality of this record requires a dismissal of theinstant complaint.APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL.LABOR RELATIONS BOARDAn Agencyof the United States GovernmentWE WILL NOT discharge or deny reemploy-ment to any of our employees or discriminate inregard to their hire, tenure of employment, or anyterm or condition of employment because theyhave engaged in concerted activities for the pur-pose of mutual aid or protection.WE WILL NOT in any other manner interferewith, restrain, or coerce employees in the exerciseof their right to self-organization, to form, join,or assist labor organizations, to bargain collec-tivelythrough representatives of their ownchoosing, and to engage in other concerted activ-itiesfor the purpose of collective bargaining orother mutual aid or protection, or to refrain fromany or all of such activities.WE WILL offer Mary Malstrom, Winifred He-nault, Ruth Johnson, and Leo Johnson immedi-ate and full reinstatement to their former' jobs or,if those jobs no longer exist, to substantiallyequivalent positions without prejudice to theirseniority or other rights and privileges previouslyenjoyed.WE WILL make the above-named individualswhole for any loss of pay they may have sufferedby reason of the discrimination against them.LEVITONMANUFACTURINGCOMPANY, INC.(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard's office, 7th Floor-Bulfinch Building, 15 NewChardon Street, Boston, Massachusetts 02114, Tele-phone 617-223-3300.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASE313THOMAS A. Ricci, Trial Examiner: A hearing in the above-entitled proceeding was held before the duly designatedTrial Examiner on April 26, 27, and 28, 1972, at Providence,Rhode Island, on complaint of the General CounselagainstLevitonManufacturing Company, Inc., herein called theRespondent or the Company. The complaintissued onMarch 13, 1972, upon a charge filed September 15, 1971.The issue of the case is whether the Respondent dischargedfour employees in violation of Section 8(a)(3) of the Act.Briefswere filed after the close of the hearing by the Gener-alCounsel and the Respondent.Upon the entire record, and from my observation of thewitnesses, I make the following:FINDINGS OF FACTITHE BUSINESS OF THE RESPONDENTLevitonManufacturing Company, Inc., a New YorkState corporation, does business in a number of states. Oneof its locations, the only one involved in this proceeding, isa plant located in the city of Warwick, Rhode Island. In thenormal course of its business the Respondent annually shipsto and receives from points directly outside the State ofRhode Island, for use at this one plant, products and rawmaterials valued in excess of$50,000. I find that the Re-spondent is engaged in commerce within the meaning of theAct.11THE LABOR ORGANIZATION INVOLVEDI find that Local 1274, International Brotherhood of Elec-tricalWorkers,AFL-CIO, is a labor organization within themeaning of Section2(5) of the Act.IIITHE ALLEGED UNFAIR LABOR PRACTICESThe Casein BriefThree employees named in the complaint were dis-charged on August 20,1971-Malstrom,Henault,and RuthJohnson-and a fourth Leo Johnson, on August 21. Thecomplaint alleges that in each instance the Respondent vio-lated Section 8(a)(3) of theAct. Theywere discharged forcertain conduct, according to the General Counsel, and thetheoryof illegality,of course,argues that such conduct wasprotected by the statute and therefore could not constitutejustifiable cause in defense of this complaint.There is nosubstantive issue as to what that conduct was,for the Re-spondent virtually agrees as to what the elements of theconduct in question are, and, conversely, contends that thestatute does not insulatesuch behaviorfrom proper disci-pline,or discharge at the hand of the employer.In fact, theGeneral Counsel proved his entirecase bycalling as his sole 314DECISIONS OF NATIONAL LABOR RELATIONS BOARDwitnessMr. JamesMack,divisionalmanager and opera-tional head of the entire plant.He asked Mack to state thereasonswhy the four employeeswere discharged,and whenthe witnesswas throughexplainingwhat they had done tomerit dismissalthe General Counsel rested.There are somequestions of fact as to certain minor details of employeeactivity,mostly by the threewomen,but for themost partexamination and cross-examination of witnesses during the3-dayhearing amounted to no more than characterizationof undisputed acts, argumentas to whatadmittedconductdid or didnot mean,and, generally,of conclusionary state-mentsby thevarious witnesses giving vent to their personalanimosities of reactions.What is presentedismore a ques-tion of lawthan of fact.Briefly, the four employees had forsomeyearsbeen elect-ed or appointedofficialsof the localunion.They wereunseated as a result of internal union elections.Resentful oftheir now reduced status in the plant, they did all they couldto frustrate the desiresof the employeesas expressed bysecret ballot,to impedethe properfunctioning of the collec-tive-bargaining processthrough the newlychosen officersand stewards,even tothe pointof embroiling managementin the internal union disorder.Impatient at the excesses ofthese employees'conductin the plant,and towards thesupervisors and upper echelons of management, the Re-spondent got nd of them.Can it besaid,in such a case, thatthis Employerwas motivated,in these discharges,by whatis ordinarily called "antiunion animus," or an intent to de-prive the employees of theright to engage in unionactivity,as that concept is envisagedby thestatute?As toone of the four,Leo Johnson,it is the contentionof the Respondent that he was released for reasons havingnothing to do with the internal union squabble,but onlybecause his work performancewas unsatisfactory. If thetheory of complaint,directed to all four employees,fails, itfollows of necessity the complaint must be dismissed as toLeo Johnsonalso, forapartfrom the totalstory of internalunion strife,it is not claimed there is any other evidence ofantiunion motivation with respect to that man.StipulatedFactsand Matters Establishedby Unquestioned Documentary ProofUnion elections:The jurisdiction of Local 1274,IBEW, islimited to the approximately 2,000 employees of theRespondent'sWarwick, Rhode Island,plant,plus a satellitelocation about 10 miles away having'perhaps 80 employees.Its officers are elected by-the union membership every 3years, the principal officer being the business manager, alsocalled business agent.The business manager designates achief steward,other stewards,and at times members of theexecutive board.Executive board members are ordinarilyalso elected by the membership.A regular election was held in the summer of 1970.At thattime Malstrom was the elected business manager,Henaultthe chief steward appointed by Malstrom,and Ruth'John-son and her son Leo, stewards,also serving by designationof the business manager.Henault and Ruth Johnson alsoheld the position of elected members of the executive boardand Henault has been elected chairman of the executiveboard by its members.In addition,Malstrom had designat-ed Ruth Johnson as editorof the union newspaper. Byagreement between theUnion and the Company,Malstromhad been on leaveof absence from her jobas a press opera-tor so she could devotefull time tounion duties.She waspaid a salary by the Union-the only paid unionofficer-and hadan officewith a secretary in town.Malstrom hadheld thisprivileged position,working for the Union for whatsomeone said washigher payinsteadof ata machine, for5 years.There also took placea special union election in May1970 for-selection of four members to be delegates to anIBEW convention in Seattle.Amongthe four then chosenwere Malstromand Rui Carnnho,an employee who alsowas departmental stewardappointed by Malstrom.The regularelection for officerswas held on June 6. Mal-strom ranagainst Carrinhofor business manager and lost.Henault ran for executiveboardand was elected,but RuthJohnson andLeo Johnson,again running for executiveboard,were bothdefeated.Malstrom andher groupcomplainedto the IBEW's sec-ond district in Boston thatthe election had been improperlyconducted, and the IBEWintermediatebody set aside boththe convention delegateand theofficer elections.New elec-tions were held onJuly 25, 1970. Carrinhoagain defeatedMalstrom for business manager,by a voteof two to one,and this time Henault,Ruth Johnson, and Leo Johnsonwere all defeated for executiveboard.In the delegate elec-tion Carrinhoagain was among the four chosen,but Mal-strom nowlost that prize too.With Carrinho taking office,none ofthe fourpersons inquestion-Malstrom,Henault,Ruth Johnson, nor LeoJohnson-was reappointed to anyposition at all.Malstromreturnedto work in the plant and Carrinhowent on theUnion's payroll.Formalexpressions of resentment:On July 1, 1970, thethree women-Malstrom,Henault, andRuthJohnson-and another person namedJosephine Daney,signed a Na-tional LaborRelations Board charge against the Respon-dent(Case 1-CA-7176),accusing it of violating Section8(a)(2) of theAct, unlawfulassistanceto the Unionbecauseit "assisted certain candidates for union office." The chargewas investigatedby the Board'sRegional Director,found tobe without merit,and on August I I dismissed.Malstromappealed tothe General Counsel inWashington for rever-sal, but the appeal was denied asuntimely filed.On July 16, 1970, Malstrom personallyfiled anothercharge against the Respondent(Case 1-CA-7203),allegingviolations of Section 8(a)(5) in the refusal to process a griev-ance on her behalf.This chargetoo, after investigation, wasdismissedby theRegionalDirector.On October 12, 1970,Malstrom filed a charge againstLocal 1274 (Case I-CB-1692-1), accusing it of failure ade-quately torepresent her in a grievance,an alleged violationof Section8(b)(1). Also on October 12, 1970,Ruth Johnsonfiled a like charge againstLocal 1274 (Case I-CB-1692-2),accusing it of failureadequatelyto represent her in a griev-ance,another allegedviolationof Section 8(b)(1). Boththese last two charges were dismissed,after investigation, bythe Regional Director,on December16, 1970. Appeals forreversal of the RegionalDirector, addressedto the GeneralCounsel in Washington,were denied' on February 24, 1971. LEVITON MANUFACTURING CO.Between June 29 andNovember 19, 1970,eight formalgrievances, on union forms and in keeping with the contrac-tually established grievance procedure,were filedby one oranother of these three women or on their behalf.Five ofthem on their face attempt to litigate repeated charges thatmanagement representativesimproperlyand unlawfullyconcerned themselves with internal union affairs.On June 29,1970, Ruth Johnson filed a grievance charg-ing that theCompany was"harassing"and "discriminat-ing" against her son StanleyJohnson,also an employee,"because of his relatives'activitiesin Local 1274." Thisgrievance identified the relatives as Ruth Johnson and herson, Leo. The grievancewas rejected.The Respondent'srecords of this grievance show that onAugust 13, 1970, atone of the step conferences Ruth Johnson refused to talk"on the advice of her attorney."This of course was not, andcould not have been,a lawyer forthe Localor the IBEW.On July 24 RuthJohnson filed another grievance,accus-ing management of "surveillance and harassment of unionrepresentation."The language of the supporting statementamounts to a vague and repetitive generalization of surveil-lance of Johnson herself acting as chief steward.The griev-ance was rejected on the ground that the women hadimproperly held a union meeting on company time.Again onJuly 24kuthJohnson filed a separate grievanceon behalf of Malstrom, this one saying Malstrom had beenassigned undesirable work because of her position as busi-ness manager,presumably because of herpastposition asbusiness manager, for by thattime she had been replacedby Carrinho. The Companyrejected this grievance on theground Malstrom had simply been returnedto her old job.The language of the grievance included the statement thatthe Company was trying "to get rid of me because of myunion activities."A fourth grievancewas filed onAugust4, signed by Mal-strom,and Gendron,the new chief steward.This too wason behalf of Malstrom,and charged she had been denieda particular assignment"because of my activities while Iserved as Business Manager."The grievance was withdrawnthe next day.And, on November19, a grievance was filed by a stewardnamed Marinaro,again on behalf of Malstrom,setting outa general charge of"discrimination. . .since my return."The disposition of this grievance is not indicated on therecord.Finally, on August 13, 1971, allfour of the employeesnamed in the complaint jointly instituted a civil suit formoney damagesin the United States Courtof Rhode Island,against the Respondent corporation and against the IBEWInternational Second District and IBEW Local 1274. It alsonamed as individual defendents the following agents of theRespondent:HarveyKramm,vice president of operations,located inNew York City;Mack,the divisional manager;Donald Jubin,personnel coordinator;Lewellyn Canefieldand Emmett,plant supervisors.Additionalindividual de-fendents in the suit are the following officials of the IBEWInternational:Pillard,president;Feynn,vice president; andSanders, Peirre andCoute,international representatives.The suit also named as defendents the following agents ofIBEWLocal 1274: Laprocina,Prevost,Peugh,Ferretti,Carrinho,and Gendron,all newly elected officers,business315manager,or steward.Ending with a total claim for paymentof $2 million the complaint charges all these defendentswith having conspired to unseat the plaintiffs from theirpositions as union agents.Analysis and ConclusionsAs already stated, the threewomen weredischarged 7days after the civil suitwas filed and serveduponthe multi-ple defendents,and Leo Johnson I daylater.Kramm, whomade the decisionto do this,said the suit was the "strawthat brokethe camel'sback."He explainedthat the disrup-tive tacticsof thesewomen,bringing friction among theemployeesin the plant,suspicion and distrust between thesupervisorsand workers, and three-corneredconflict-companyagainst union,union against employees,and em-ployees againstcompany-couldno longer be tolerated andhad to be stopped.In classic and,of course, conclusionarylanguage, thecomplaint simply saysthe four employeeswere engaged in "concerted activities," and had "joined orassistedthe Union."In their contrastingviews of thecase-the Respondent'sposition voicedby its witnesses from the stand and theGeneral Counsel's (not theCharging Party's)argument ex-pressedby himfrom counsel table-bothsides tended toexaggeratethe picture.KrammsaidMalstrom and hergroup turnedthe plant intoa "battlefield," another "VietNam"; itwas notquite that bad. Afterdrawing from Divi-sionalManagerMackthe admission that amongthe manythings doneby this group whichin total merited dismissalwere the twogroundlessLaborBoardcharges they filedagainst the Respondent,theGeneral Counselasked forsummary judgment,insistingthat the Companybe deniedany opportunity to offer furtherdefense. But in a totalcourseof conduct picture ofthiskind,no single andconven-iently out-of-contextfact can determine the final decision.The questionreally turnsupon thenatureof theactivitiesin which the employeeswere engaged,and for which theyweredischarged. They certainlywere not "assisting theUnion" by trying to hook it for $2 million; theywere notattemptingto nourishpeaceful collective bargaining-theultimate aimof thestatue;nor werethey trying to compeltheir employer toheed the single voice of a union on behalfof all itsemployeesin placeof individualdealingwith theworkmen. It is only in a veryliteral and meaningless sensethat theirtrue concerncan becalled a "union"matter. Noless werethe pickets involved inJefferson Standard Broad-casting Company,94 NLRB 1507, prounionactivists whiledefamingtheir company's product, for whichthe Boardheld they could lawfully be discharged. The disgruntledemployeeshere were engaged in an internal unionquarrel,they wereresentfulof the employees'choice of unionagents, they had exhaustedadministrativeprocedures with-in theUnion's structure after losing in the secondelection,and they weredeterminedto destroy the Union's capacityto function according to law; it is they who set out to denytheir fellowworkers the rights guaranteedthem by the stat-ute. Giving vent to theirpersonal spleen for losing the posi-tions ofauthority they had previously enjoyed, they hit atanybody and everybodyregardlessof propriety.If theirentire courseof conduct, spanninga full year period, be 316DECISIONS OF NATIONAL LABOR RELATIONS BOARDconsidered, they deserved to be discharged. I will recom-mend dismissal of the complaint.It is unlawful for an employer coercively to encourage ordiscourage the attempt by any employee to achieve statusas an officer or spokesman of the collective-bargainingagent, but it is a distortion in this case to characterize theRespondent's action in discharging these people with suchphrases. There is no evidence that it aided the election cam-paign of Carrinho or of the other successful candidates inthe two union elections. There is no evidence that it soughtto interfere with the campaign of Malstrom or her friends.When Malstrom first conceived the notion that the Compa-ny was behind Carrinho's threat to her important position,she went personally to Kramm and accused him of improp-er interference with the election. He denied the charge andsent written instructions to the plant, to be read to all super-visors, that they were to remain strictly neutral. The instruc-tions were read to the staff; Kramm even sent a copy of hisorders to Malstrom. Moreover, this was the very questionraised in Malstrom's first Labor Board charge, back in Juneof 1970. It was investigated and foundwanting.Had therebeen any evidence supporting the charge it would have beenintroduced here by the General Counsel or by the dischar-gees' personal lawyer. Nor can it persuasively be said thatRespondent resented being charged with such misconduct,despite its inconvenience, for it took no disciplinary actionthen.As to the assertion that Malstrom was interested in fur-thering the procedures of collective bargaining, and that thisentire proceeding, like all other unfair labor practice cases,serves to vindicate that statutorily protected objective, it isnot impertinent to consider the position and participationof the IBEW and its Local 1274. The charge underlying thecomplaint was filed by Local 1274. But it did not file agrievance, as the contract then in effect provided, at the timeof the discharges, although the Company had given it ad-vance notice of its intent. A Boston lawyer appeared at thefirst day of the hearing as representative of the ChargingParty; he took no significant part in the proceeding and didnot return after the first day. The four discharged employeeswere represented by another attorney, from Providence,and it was obvious that the two lawyers had conflictinginterests.After all, it was the Boston lawyer who defendedthe $2 million civil suit by the four employees, brought bythe samelocal attorney who appeared at the hearing withthe four persons. Quite anomalously, Carrinho, the princi-pal officer of the Charging Party, was a very importantwitness called by the Respondent; he was not hostile to theCompany but enthusiastic for the defense. And at onepoint, when a representative of Local 1274 failed to producea certain record which the General Counsel asserted musthave been among its files, the prosecution asked that aninferenceadverse to the Charging Party bemadein conse-quence.In circumstanceslike these,it strainscredulity tosuggest thecase arisesfrom any labor dispute between theEmployer and the Union. Just who isagainstwhom here,anyway?Like any othercase allegingviolation of Section 8(a)(3)of the Act, this one too can be appraised from the point ofview of the Employer's motivation. Was its purpose to dis-courage membership in the Union? As always,there aremany factors that bear a relationship to this inquiry and thattherefore ought to be considered. IBEW Local 1274 hasbeen the regularly recognized collective-bargaining agentfor the Respondent's employees for upwards of 30 years,and has enjoyed successive contracts, all amicably negotiat-ed. Throughout the entire period there has been only onestrike, a wildcat stoppage in a single department that lastedonly 1 day. The parties have never asked for mediation andnever had to resort to the arbitration stage of their grievanceprocedure.Malstrom first testified that throughout the 5years she acted as business manager not a single grievancewas filed because of a discharge; on second thought she saidshe did remember just one! Between January 1, 1968, andJuly 31, 1970, between 35 to 45 employees were discharged.An official of the Company testified that in contrast to theturbulence caused in the plant by the activities of Malstromand the other two women, after their discharge the plantreturned to calm and normalcy. The General Counsel at thispoint interjected the comment: "Peace and harmony ... .are also signs of prison life." The words fit poorly in hismouth, for it is the purpose of the Act, and of the LaborBoard entrusted with its administration,to foster preciselythe sort of harmonious and fruitful industrial relations thathave so long prevailed in this plant.It is true an employer may not discharge an employeebecause she had filed an unfair labor practice charge againstit, regardless of whether the charge was or was not justified.And it is also true that the employer may not discriminateagainst an employee for filing grievances through theUnion; Malstrom, and the other woman, did both. But aclose look at what the women were doing via the grievancesproves clearly that they were trying to keep alive their insis-tence that the Respondent was responsible for their fallfrom popularity among the employees, and to enmesh theCompany in their continuing dispute with the newly electedslate of officers. The five grievances listed above, whilesuperficially in proper form, were not true grievances butrepetitive carping upon the Section 8(a)(2) charge which wasdismissed by the Government. The first, dated June 29,says: "I [Ruth Johnson] am agrieved because of personalharassment and discrimination directed toward StanleyJohnson . . . . because of my (R. Virginia Johnson) and hisbrothers, (Leo J. Johnson) activities in Local Union 1274..Iwould further recommend that Stanley Johnson befully reinstated with . . . retroactive pay . . . because oftime lost due to this continual discrimination and harass-ment because of relatives' activities in Local Union No.1274... . " The nextgrievance reads,in part, as follows:"I am agneved because while serving in the capacity ofChiefStewardfor Local Union No. 1274 IBEW on July 22,1970, during the first shift, I was under constant surveillanceby members of management."Malstrom'sgrievance onJuly 24 reads: "As an employee I am agrieved because bythe very nature of the workassignment given me,indica-tions arethat you would like to get rid of me because of myunion activities.I fell that I am being harassed and discrimi-nated against because of my office as Business Manager ofLocal Union No. 1274 IBEW." By thistime Malstrom hadalready returned to work, and therefore it follows her griev-ance related to her activities before she was defeated. Againthe fourth grievance also speaks of Malstrom being discn- LEVITON MANUFACTURING CO.317minated against"because of my activities while I served asBusinessManager...... From the fifthgrievance: "I[Malstrom] am agrieved because...my past union activi-ties appear to color his [Emmett's, the supervisor] and othermembers of managements attitude towards me." How doyou prove all this antiunion motivation in the grievanceprocedure except it be by trying one unfair labor practicecase after another against theemployer? Thesewere notgrievances; they were the wanton hysteria of womenscorned.'How much of it must an employer tolerate, whenthe basis of complaint, real or fancied, is the behavior offellow employees and not of management at all?The belabored discourse in the General Counsel's briefsof Board precedent involving pure grievances is totally in-apposite.Grievances are concerned with implementation ofcontract terms, construction of agreements, work evalua-tion and proper pay for work done. What these women wereinterested in had nothing to do with the Respondent's com-pliance with the current contract, or even with whether ornot the new set of officers of theLocalwere or were notdischarging their proper duty as union agents.And nothing could be clearer than the fact the civil suit,started more than a year after the two union elections, hadone purpose only, to force everybody-IBEW Second Dis-trict,Local 1274, the duly elected local officials and all ofmanagement-to disregard the people's choices and to re-storeMalstrom, Henault, Ruth Johnson, and Leo Johnsonto union office.And the effective tourniquet for bending allthese defendents to the will of the four,was to be extractionfrom their assets of$2 million in cash.At thehearing Mal-strom said she went to a lawyer because"she wasn't gettinganywhere." The truth of the matter is that these women hadtheir own lawyers, as against any union representative, asfar back as August of 1970, when Johnson refused to talkat one grievance meeting becauseher lawyer thought it bestshe play coy. What was it they had so long tried to vindicate,but without success? The theory of the suit,spelled out inpage after page of almost ranting repetitive accusations ofconspiracy, says nothing about infringement upon the rightof self-organization,the right to join or form unions, or theright to bargain collectively. The plaintiffs do not believe inthe democratic process, when they lose, and wanted theCompany to do something to solve their hurt. And thatsomething was to be considerable,for at one point, amongthe many, Malstrom alleged she had lost$40,000 in pay. Idoubt her weekly salary as business manager came close to$800. A better word than "bad faith" to describe the attitudeof these people is "spite."The entire record bespeaks a grim1Malstrom and Ruth Johnson also filed three "complaints" These werewritten requests,on ordinary slips of paper, to be paid for certain nonworkdaysat Thanksgiving and Christmas and for adjustment of certain rates.They showa continuing determinationto bypassthe establishedcontractgrievance procedure,to compel management to ignorethe dulyelected repre-sentatives,and to further their persistent plan to frustrateorderly collectivebargaining through theUnion.I credit the testimonyby companywitnessesthat Malstrom and Ruth Johnson refused to discuss or advancetheir com-plaints in the presence of the regular union stewards.This, while they alsofiled a charge against Local 1274 for refusingto processgrievanceson theirbehalf.See theproviso toSection 9(a) of the Act.determination to "get even" with the world in general forhaving lost the union elections. I believe the testimony,hearsay or not, that Malstrom told one supervisor he wouldlose his home because of what happened within the Union,and that another would have to pay for it all out of hissavings.This is not the sort of conduct protected by thestatute; an employer is not obligated in law to stand by andwatch disruption of his business because of dissensionamong the employees as to who shall be officers of theirunion. Significantly, the prosecution concedes there is no"independent 8(a)(1) " conduct proved anywhere in thisrecord.Kramm said things seemed to quiet down in thespring of 1971, and that he then hoped the furor had perma-nently abated, only to have trouble explode anew in August.Ibelieve him.The record is replete with testimony of employees andstewards and other union officials figuratively calling oneanother dirty names. With the hearing at times almost ashamble of thoughtless verbal assaults-what with six law-yers simultaneously having their say, no two of them reallyin accord-many things were said that had little relevanceto the main issue of the case and do not merit restatementin this report. Did Henault one day make an obscene ges-ture to a member of management? Did Ruth Johnson at agrievancemeeting refuse to permit the authorized chiefsteward to participate? Did somebody openly accuse anoth-er employee of carrying on with a boss, even call thesupervisor's wife on the phone to tattle? These are minormatters intended to remove the spotlight from the issue ofthe case. There is no occasion here to decide whether theRespondent would have been justified, in law, in discharg-ing these people even before they filed the civil suit. Thereis no reasonto enunicate a rule of law on the right of anyemployer to discharge any employee who elects to bring thiskind of damage suit. Kramm said his decision was based onthe totality of the picture, and the record as a whole givescredence to his statements. If the phrase "the straw thatbroke the camel's back" must be read as meaning he didwhat he did because they filed the suit, so be it. I would stilldismiss the complaint.Nor is there warrant for detailing the voluminous disputeon the record about Leo Johnson's performanceas an em-ployee-did he or did he not deserve the successive warn-ings,oral and in writing, when management deemed hiswork too poor. Yorstin, departmental supervisor, said hefirst warned Johnson orally that he should do better. Twicebefore the suit was filed Johnson was given a written warn-ing of continued unsatisfactory performance-on July 22and again on August 2, when he also was suspended fromwork for 3 days in discipline. Witness afterwitness wascalled to dispute the reliability of the Company's methodsfor measuring the performance of individual workmen. Allthe while Johnson sat throughout the hearing and nevertook the stand to deny the testimony that he had beenwarned again and again before discharge, and that his workhad in fact been poor. There is like minute quarrel on therecord over the Company's statement that after Henault leftthe women in her section did better in their work. A TrialExaminer's decision is not intended to be a Talmudic res- 318DECISIONSOF NATIONALLABOR RELATIONS BOARDcripturing of a pointless megilla of this kind. I would recom-RECOMMENDED ORDER2menddismissalof the complaint as to LeoJohnson evenhad he never been involved in theunion electionsand evenOn the basis of the record ,n its entirety I hereby recom-had he not joined in the civil suitagainst the Respondent.mend thatthe complaint be, and it herebyisdismissed.2 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions,and recommended Order herein shall, as provided in Sec.102.48of the Rules and Regulations,be adopted by the Board and become itsfindings,conclusions,and order,and all objections thereto shall be deemedwaived for all purposes